02-12-013-CR, 02-12-014-CR








 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NOS.  02-12-00013-CR
NOS.  02-12-00014-CR
 
 



Byron Pinckney


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM Criminal
District Court No. 4 OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant
Byron Pinckney filed pro se notices of appeal in these cases following his plea
of guilty to criminal mischief in trial court cause number 1249140D and his
plea of true to the State’s motion to adjudicate guilt for possession of more
than one but less than four grams of cocaine in trial court cause number 1074269D.
 The trial court sentenced Appellant to six months in state jail in cause
number 1249140D and three years’ confinement in cause number 1074269D. 
Subsequently, however, Appellant orally expressed at a hearing in the trial
court on January 18, 2012, that he understood that he could not appeal
following his guilty plea in cause number 1249140D and that, because he could
not appeal in cause number 1249140D, he no longer wished to appeal either
case.  Accordingly, on our own initiative, we suspend the requirements of rule
42.2(a) of the rules of appellate procedure, and we dismiss these appeals.  See
Tex. R. App. P. 2, 42.2(a), 43.2(f).
PER
CURIAM
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
 
DELIVERED: 
February 16, 2012




[1]See Tex. R. App. P. 47.4.